DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “locking piece arranged inside the first profile” as recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  lines 2-3 of the claim contains a grammatical error in reciting “an fixing portion.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wall" in line 2 of claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 line 3 recites “it is configured to move along its central axis….” It is unclear as to what element of the fastening system to which “it” refers.
Claim 10 recites the limitation "the wall" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 appears to contain a double inclusion of the limitation “a building” in line 3 of the claim. It is unclear whether the claim requires yet another building.
Claim 14 recites the limitation "the first profile in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second profile" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The remainder of the claims are rejected as result of their dependency from the above claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2647780 to Leroy et al. (“Leroy”).
Regarding claim 13, Leroy discloses an adjusting member for fastening two facade fastening profiles together and adjusting their positions in relation to each other, comprising an adjusting portion 20, a flange 30 and an fixing portion 32a arranged sequentially on a central axis, wherein the adjusting portion is installable to a first profile and the fixing portion is installable to a second profile so that the adjusting member is slidable along the first and/or second profile, and movable along its central axis for adjusting the distance between facade fastening profiles. 
Regarding claim 14, Leroy discloses that the adjusting member is rotatable (pg. 4, par 6 of machine translation) around its central axis for moving along the central axis and adjusting the distance between the facade fastening profiles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leroy.
Regarding claim 1, Leroy discloses a facade cladding fastening system comprising, a first profile 10a arranged to be fastened to the wall of a building, a second profile 10b fastened to the first profile, wherein the second profile is fastened to the first profile with an adjusting member 20-40 , wherein the adjusting member, having a central axis perpendicular to the first and second profile, is configured to slide along the first profile and/or the second profile (via portion 30) for adjusting the position of the second profile in relation to the first profile, and move along its central axis for adjusting the distance between the first and the second profile.  
Leroy does not expressly disclose at least two first and second profiles 10a, 10b. 
It has been held that a mere duplication of parts, such as the duplication of the first and second profile, has no patentable significance unless a new and unexpected result is produced. A duplication of parts is generally recognized as being within the level of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).
Regarding claim 2, Leroy discloses that  the first profile 10a comprises a C-rail portions 12a, 12b extending towards the second profile.
Regarding claim 3, Leroy discloses that the adjusting member 20-40 comprises a flange 30 provided between the first and second profile.
Regarding claim 5, Leroy discloses that the adjusting member is made of plastic (pg. 7, 2nd paragprah).  
Regarding claim 6, Leroy does not disclose that the first profile and the second profile are made of different material.  It would have been obvious to one having ordinary skill in the art at the time of invention to use different materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 7, Leroy does not disclose that the first and second profile are made of metal.  It would have been obvious to one having ordinary skill in the art at the time of invention to use -metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Regarding claim 8, Leroy discloses that the position of the second profile is locked in relation to the first profile by a locking member 30 configured to be installed through the second profile into the adjusting member, through the second profile and through the adjusting member into the first profile, or through the second profile and through the adjusting member into a locking piece arranged inside the first profile.  
Regarding claim 9, Leroy discloses at least one spacer 30 is arranged between the adjusting member and the second profile, wherein the spacer comprises a flange portion, arranged to support the second profile, and a base portion, engaged with the adjusting member. 
Regarding claim 10, Leroy discloses a method for fastening a facade cladding to the wall of a building with a system according to claim 1, comprising steps of: fastening at least two first profiles 10a to the wall of a building, engaging adjusting members 20-40 to the first profile, fastening with the adjusting members at least two second profiles 10b to the first profiles, adjusting the position of the second profiles in relation to the first profiles by sliding the adjusting members along the first profiles, adjusting the distance of the second profiles from the first profiles by moving the adjusting member along its central axis fastening at least one facade cladding to the second profiles. 
Regarding claim 11, Leroy discloses locking the second profiles to the first profiles by installing a locking member 3012PAPU0146PUSA through the second profile into the adjusting member, through the second profile and through the adjusting member into the first profile, or through the second profile and through the adjusting member into a locking piece arranged inside the first profile. 
 Regarding claim 12, Leroy discloses the distance between the first profiles and the second profiles is adjusted by rotating the adjusting member around its central axis.  

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR3002255 to Milleville et al. (“Milleville”)
Regarding claim 1, Milleville discloses a facade cladding fastening system comprising, a first profile 15 arranged to be fastened to the wall of a building, a second profile 500 fastened to the first profile, wherein the second profile is fastened to the first profile with an adjusting member 30, wherein the adjusting member, having a central axis perpendicular to the first and second profile, is configured to slide along the first profile and/or the second profile (via portion 40) for adjusting the position of the second profile in relation to the first profile, and move along its central axis for adjusting the distance between the first and the second profile.  
Milleville does not expressly disclose at least two first and second profiles 10a, 10b. 
It has been held that a mere duplication of parts, such as the duplication of the first and second profile, has no patentable significance unless a new and unexpected result is produced. A duplication of parts is generally recognized as being within the level of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).
Regarding claim 2, Milleville discloses that  the first profile 15 comprises a C-rail portions 15a, 15b extending towards the second profile 500.
Regarding claim 4, Milleville discloses that the adjusting member 30 comprises an adjusting portion having threads 65 engaged with first profile 15 flanges 15a of the C-rail portions of the first profile, and it is configured to move along its central axis when it is rotated around the central axis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633